DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 depends on claim 1, which sets forth the tool shank comprising opposing uppermost and lowermost shank surfaces, as well as first and second shank side surfaces. It is unclear how a round tool shank as set forth in claim 9 would be able to have these surfaces, as a round shank would have no appreciable surfaces as claimed, but rather one continuous cylindrical outer surface.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 9, 11, 13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCreery (US 4035889).
Regarding claim 1, McCreery discloses a tool holder comprising a tool shank 12 having a shank axis defining forward (left in Fig. 1) and rearward (right in Fig. 1) directions. A tool head 16/22 is connected to the tool shank, the tool head having a tool head length and comprising a pocket (defined by faces of 16 and 22 illustrated in Fig. 2 and described in Col. 2, Lines 45-57) configured to accommodate a parting blade or a cutting insert 18. The tool shank comprises uppermost and lowermost shank surfaces which define upward (up in Fig. 1) and downward (down in Fig. 1) directions perpendicular to the shank axis, and first and second shank side surfaces which define upward and downward directions perpendicular to the shank axis and the upward and downward directions.
Adjacent to at least a portion of the first shank side surface, there is a reinforcement portion (portion of 16) connecting the first shank side surface and the tool head. The reinforcement portion extends further in the downward direction than the lowermost shank surface (see annotated figure below).


    PNG
    media_image1.png
    744
    522
    media_image1.png
    Greyscale

Regarding claim 2, McCreery discloses the reinforcement portion having a blade shape.
Regarding claims 3-5, McCreery discloses the tool shank having a shank height measurable parallel to the upward and downward directions and perpendicular to the shank axis. The reinforcement portion has a reinforcement portion height measurable 
Regarding claim 6, McCreery discloses the tool shank having a shank height measurable parallel to the upward and downward directions and perpendicular to the shank axis. The reinforcement portion has a reinforcement portion width measurable perpendicular to the upward and downward directions and the shank axis, and the shank height is greater than the reinforcement portion width.
Regarding claim 9, McCreery discloses the tool shank comprising a square cross section in a plane perpendicular to the shank axis.
Regarding claim 11, McCreery discloses the tool head extending in the forward and downward directions from a front shank portion of the tool shank (see Fig. 1).
Regarding claim 13, McCreery discloses the pocket being configured to accommodate a parting blade and comprises a peripheral wall formed with a pocket opening which opens out in the upward direction (see Fig. 2, which is viewed from the upward direction).
Regarding claim 15, McCreery discloses the pocket being located at a side surface of the tool head.
Regarding claims 16-18, McCreery discloses the pocket having a pocket length (measured up and down in Fig. 1) which is greater than the tool head length (measured in the shank axis direction) by at least 20%.
Regarding claim 19.
Claims 1-3, 7-9, 11-16 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hecht (USPG 20130156516).
Regarding claim 1, Hecht discloses a tool holder comprising a tool shank 56 having a shank axis, defining forward and rearward directions and a tool head (generally 58, but see annotated figure below) connected to the tool shank. The tool head has a tool head length and a pocket 62 configured to accommodate a parting blade or a cutting insert.
The tool shank comprises opposing uppermost and lowermost shank surfaces which define upward and downward directions perpendicular to the shank axis and first and second shank side surfaces which define first and second side directions perpendicular to the shank axis and the upward and downward directions.
Adjacent to at least a portion of the first shank side surface, there is a reinforcement portion connecting the first shank side surface and the tool head (see annotated figure below). The reinforcement portion extends further in the downward direction than the lowermost shank surface.


    PNG
    media_image2.png
    480
    624
    media_image2.png
    Greyscale

Regarding claim 2, Hecht discloses the reinforcement portion having a blade shape.
Regarding claim 3, Hecht discloses the tool shank having a shank height measureable parallel to the upward and downward directions and perpendicular to the shank axis. The reinforcement portion has a reinforcement portion height measurable parallel to the shank height. Proximate to the tool head, the reinforcement portion height is greater than the shank height (see Fig. 3A).
Regarding claim 7, Hecht discloses the tool shank comprising a rear end, located at a rearwardmost end thereof. The reinforcement portion extends from the tool head to a central portion (i.e. a portion inward of each respective end face) of the tool shank.
Regarding claim 8, Hecht discloses the tool shank having a shank height measurable parallel to the upward and downward directions and perpendicular to the shank axis. The reinforcement portion has a reinforcement portion height measurable parallel to the shank height and the reinforcement portion height is greatest adjacent the tool head and has a reduced height dimension at a larger distance therefrom.
Regarding claim 9, Hecht discloses the shank comprising a square or circular cross-section in a plane perpendicular to the shank axis.
Regarding claim 11, Hecht discloses the tool head extending in the forward and downward directions from a front shank portion of the tool shank.
Regarding claim 12, Hecht discloses the tool head having a tapered shape in a top view of the tool holder (see Fig. 3B).
Regarding claim 13, Hecht discloses the pocket being configured to accommodate a parting blade and comprises a peripheral wall 74 formed with a pocket opening which opens out in the upward direction.
Regarding claim 14, Hecht discloses the pocket comprising side wall portions only at lowermost and rearmost sides of a pocket surface to support a parting blade or cutting insert from behind and below (see Fig. 5).
Regarding claim 15, Hecht discloses the pocket being located at a side surface of the tool head.
Regarding claim 16, Hecht discloses the pocket having a pocket length which is greater than the tool head length.
Regarding claim 19, Hecht discloses the reinforcement portion extending both downwardly and upwardly of the tool shank.
Regarding claim 20, Hecht discloses the tool head comprising a rearwardly facing tool head rear surface (the surface which lies between the tool head and reinforcement portion or the surface of the pocket which is cut out to accommodate cutting edge 18E which faces the rearward direction as seen in Fig. 1C). A parting blade or cutting insert 14 is mounted in the pocket of the tool head and extends rearward of the tool head rear surface.
Regarding claims 21-23, Hecht discloses the pocket comprising side wall portions only at lowermost and rearmost sides of a pocket surface (see Fig. 5). The parting blade 114 is mounted in the pocket, the parting blade having a parting blade height and a parting blade length. The side wall portions are configured to support the parting blade from behind and below. The side wall portion at the rearmost side of the picket surface extends to a majority of the parting blade height and the side wall portion at the lowermost side of the pocket surface extends to a majority of the parting blade length (see Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McCreery (US 4035889) in view of Miyashita (USPG 20190111493).
Regarding claim 10, McCreery does not disclose the uppermost and lowermost shank surfaces tapering towards each other with increasing distance from the second shank side surface.
Miyashita discloses a similar parting/grooving tool having a tool shank 21 having uppermost 37 and lowermost 32 shank surfaces. These sides taper toward each other with increasing distance from the second shank side surface (i.e. the shank side surface not adjacent to the reinforcement portion/tool head, see Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide tapered shank surfaces as taught by Miyashita to the tool of McCreery to enable the shank to be tightly gripped by a clamping mechanism when attached to a machine tool (see Paragraph [0042]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hecht (USPG 20130156516) in view of Miyashita (USPG 20190111493).
Regarding claim 10, Hecht does not disclose the uppermost and lowermost shank surfaces tapering towards each other with increasing distance from the second shank side surface.
Miyashita discloses a similar parting/grooving tool having a tool shank 21 having uppermost 37 and lowermost 32 shank surfaces. These sides taper toward each other with increasing distance from the second shank side surface (i.e. the shank side surface not adjacent to the reinforcement portion/tool head, see Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide tapered shank surfaces as taught by Miyashita to the tool of Hecht to enable the shank to be tightly gripped by a clamping mechanism when attached to a machine tool (see Paragraph [0042]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722